Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Drawn to a repair system that comprises a controller that receives tire data from the vehicle and determines whether the vehicle is equipped with a spare tire based on the tire data, as described in at least Paragraph [0057] (“In some embodiments, the controller 124 can determine whether a spare tire is available. For example, data about a spare tire can be transmitted with the tire data from the VCD 316. If the tire 102 is not repairable, the controller 124 can determine whether a spare tire is available based on the tire data. If spare tire is available, the controller 124 can provide a visual or audible output to replace the tire 102 with the spare tire. Alternatively, information about the spare tire can be transmitted to the service provider 302 (e.g., as repair data).”), and appearing to coincide with original claims 1-8 classified in 
B60W 50/023: Control of vehicle sub-units of different types or functions by avoiding failures by using redundant parts (e.g.: spare tires and determining whether a vehicle tire needs repair/replacement.)
II. Drawn to a computer-implemented method for repairing a tire of a vehicle that includes the steps of receiving tire data at a repair system from the vehicle and navigating the repair system to the tire using the vision sensor of the repair system, as described in at least Paragraphs [0034]-[0035], [0039] (“the controller 124 can use the system position determination unit 312 and/or the vision sensors 134 to assist locating the tire 102 (e.g., the tire to be repaired)”), and [0047]-[0049] and appearing to coincide with original claims 9-14 classified in
B60C 25/0554: optical devices (e.g. cameras) related to tires (e.g.: Vision sensors in the repair system)
The inventions are independent or distinct, each from the other because:
 Inventions I and II are related as process (invention II) and apparatus for its practice (invention I).  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process (i.e. computer-implemented method) of invention II can be practiced by another and materially different apparatus from the apparatus (i.e. repair system) of invention I, because the process specifically requires use of a repair system that includes a vision sensor configured to navigate the repair system to the tire requiring repair, whereas the apparatus of invention I does not require a repair system with a vision sensor, so it may utilize a materially different repair system that does not have a vision sensor at all.  Therefore, the inventions are distinct as per item (1) described above.  Likewise, also in this case, the apparatus (i.e. repair system) of invention I can be used to practice another and materially different process than the process (i.e. computer-implemented method) of invention II, because the apparatus specifically requires a repair system with a controller that is specifically configured to determine whether the vehicle is equipped with a spare tire, whereas the process of invention II does not require a repair system with a controller configured to determine whether or not the vehicle is equipped with a spare tire, so it may utilize a materially different repair system with a less-complex controller that does not need to have any capability for determining whether the vehicle is equipped with a spare tire.  Therefore, the inventions are also distinct as per item (2) described above.
The differences described above stem from the fact that these two inventions contain mutually exclusive characteristics that make the process of invention II independent and distinct from the apparatus of invention I.  Invention I requires a repair system to have a controller configured to determine whether a vehicle is equipped with a spare tire, which is not required by Invention II. Similarly, Invention II requires a repair system to include a vision sensor configured to provide navigational capability when navigating the repair system to a tire requiring repair, which is not required by Invention I. These are thus mutually exclusive characteristics that create a search burden because: if the Applicant elected invention I then the Examiner would only need to search for a controller capable of determining whether the vehicle is equipped with a spare tire, whereas if the Applicant elected invention II then the Examiner would only need to search for a repair system that includes a vision sensor used for navigating the repair system to the tire requiring repair, but if there was no restriction requirement made then the Examiner would have to search for both of these features instead of just one of the two.
The relevant specification paragraphs about vision sensors (e.g.: Paragraph [0048]: “controller 124 can utilize the system position determination unit 312 and/or the vision sensors 134 to locate a tire to be repaired (e.g., the tire 102) and subsequently navigate to said tire”) mention that they can be used to look for  tire(s) that needs to be repaired but do not mention whether spare tires exist. Furthermore, it is possible to use a vision sensor to determine a tire needing repair and not need the controller to determine whether spare tire parts exist as the user could locate spare tire parts through searching around a vehicle, the nearest tire repair shop, etc. Also, determining whether spare tires exist does not require determining whether a tire needs repair since the user can store spare tires even when the existing tires are in desirable condition. In addition, the vision sensors have other uses besides detecting deformed or punctured tires like object detection (Paragraph [0039]: “…location data from the system position determination unit 312 and/or images from the vision sensors 134 can be used for navigation, object detection, and other computer vision techniques.”). Moreover, determining the location of the tires may not require the use of vision sensors (Paragraph [0039]: “In some embodiments, the controller 124 can use the system position determination unit 312 and/or the vision sensors 134 to assist locating the tire 102 (e.g., the tire to be repaired), navigating the repair device 100 to the tire 102, and aligning and/or positioning the repair device 100 with the tire 102 for repair.”).
 It should be also noted that the above inventions, with or without the above-mentioned mutually exclusive characteristics, are not known to be obvious variants of each other as per the current record. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classifications, and/or because of their divergent subject matter, and/or because they would require unique searching techniques/queries (e.g.: locating a spare tire in a vehicle vs. using a vision sensor for navigation to a tire requiring repair)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.  Currently, Claims 15-20 are generic to both inventions as they describe a non-transitory computer readable medium that, while also requiring a repair system, the repair system’s controller does not have to be configured to determine whether the vehicle is equipped with a spare tire (per invention I) nor does the repair system have to include a vision sensor used for navigating the repair system to a tire requiring repair (per invention II). 
For the above restriction requirement, Applicant is required under 35 U.S.C. 121 to elect a single disclosed invention for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Upon allowance of a generic claim, applicant will be entitled to consideration of claims to the non-elected invention which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Finally, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOUVIK PRAMANIK whose telephone number is (571)272-6252. The examiner can normally be reached 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571)-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.P./Examiner, Art Unit 3663   

/THOMAS E WORDEN/Primary Examiner, Art Unit 3663